Exhibit 10.1


[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.


FIRST AMENDMENT TO LICENSE AGREEMENT
 
THIS AMENDMENT is entered into on this 3rd day of June, 2011 (the Effective Date
of the First Amendment), by and between the UNIVERSITY OF MISSISSIPPI an
educational institution with a principal address at University, Mississippi
38677 (“UM”), and CHROMADEX, INC. with a principal address at 10005 Muirlands
Suite G, Irvine, CA 92618 USA (“CHROMADEX”).


         WHEREAS, CHROMADEX and UM (collectively the Parties) entered into a
License Agreement made effective as of March 25, 2010 (the "License Agreement");
and


         WHEREAS, the Parties have determined that it is in their mutual
interest to amend the License Agreement in accordance with the terms of this
First Amendment;


         NOW THEREFORE, in consideration of mutual premises and mutual
agreements herein contained, the Parties hereto agree to amend the License
Agreement as follows:


1. Appendix A ("Patent Rights") attached hereto shall be substituted for the
original Appendix A to the License Agreement to expand the Patent Rights
licensed toCHROMADEX by UM to include UM [*].


2. In consideration of this Amendment that expands the Patent Rights CHROMADEX
agrees to pay UM a non-refundable payment of $[*] within [*] days of the
Effective Date of this First Amendment.


3. CHROMADEX agrees to pay UM for the Sunk Patent Expenses for UM [*] detailed
in Appendix A and to reimburse UM for future Patent Expenses related to UM [*]
as detailed in Section 3.7 of the License Agreement.


4. Except as specifically changed, altered, amended or restructured by this
Amendment, all terms and provisions of the License Agreement shall remain
unchanged and unaffected and in full force and effect.


5. Delivery of an executed counterpart of a signature page to this Agreement by
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.


[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION.


IN WITNESS WHEREOF, the parties hereto have duly executed this License Agreement
as of the date first above written.
 

UNIVERSITY OF MISSISSIPPI
 
  /s/ Alice M. Clark 6/2/11
Dr. Alice M. Clark
Vice Chancellor for Research and Sponsored Programs
 Date    
Acknowledged by:
 
 
/s/ Allyson M. Best
 6/2/11 Allyson M. Best
Assistant Director, Technology Management
 Date         CHROMADEX, INC.
 
/s/ Frank L. Jaksch Jr.6/2/11
  6/2/11
Frank L. Jaksch Jr.
Chief Executive Officer
  Date